Citation Nr: 9917550	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-43 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
lumbosacral strain.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to March 
1975.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  They were thereafter remanded by the 
Board in February 1997 for additional development and are now 
back at the Board, ready for their review.

The Board wishes to point out at this time the fact that the 
veteran did not respond to two written requests from the RO, 
in March and October 1997, to provide all available lay and 
medical evidence pertaining to a July 1987 motor vehicle 
accident (MVA) in which he was involved and which appears to 
have caused additional damage to both his lower back and 
neck.  This failure to respond took place notwithstanding the 
veteran's having been advised, in both written 
communications, that such inaction could adversely affect the 
outcome of the appealed claims for increased ratings.  

Regarding the above, it is noted that VA regulation is clear 
in that the requirement that VA assist claimants in 
developing the facts pertinent to their claims is not to be 
construed as shifting from the claimant to VA the 
responsibility to produce the necessary evidence.  See, 
38 C.F.R. § 3.159(a) (1998).  Additionally, the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that, in order for VA 
to process claims, individuals applying for VA benefits have 
a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See, Morris v. Derwinski, 1 Vet. App.  260, 264 
(1991).

The Court has also said that VA's duty to assist, under 
38 U.S.C.A. § 5107(a) (West 1991), is not always a one-way 
street, nor is it a blind alley and that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The claimant's duty to cooperate with 
VA's efforts to develop the claim include reporting for a 
medical examination and submitting to the Secretary all 
pertinent medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App.  480, 483 (1992).

In the present case, the record shows that the veteran did 
show up for two VA medical examinations that were scheduled 
pursuant to the Board's instructions in the remand of 
February 1997 but, again, chose not to respond to the two 
above RO's written requests regarding information about the 
MVA of July 1987.  The Board now has no other choice but to 
decide the appealed matters on the basis of the evidence that 
is in the record, seeing no reason to remand the matters 
again, as such additional action would most certainly prove 
to be a mere exercise in futility.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The record shows that the veteran currently suffers from 
slight limitation of the motion of the lumbosacral spine, 
mild intervertebral disc syndrome and lumbosacral strain, 
with characteristic pain on motion, and the evidence 
regarding whether this increase in disability is due to the 
natural progression of the service-connected disorder, rather 
than to a July 1987 post-service motor vehicle accident, is 
at least in equipoise. 

3.  The record does not show that the limitation of the 
motion of the veteran's cervical spine is moderate or severe, 
that the cervical spine is ankylosed, that there are 
residuals of a fractured cervical vertebra or that there's an 
intervertebral cervical disc syndrome that is currently at 
least of a moderate nature, with recurring attacks.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a 10 
percent schedular rating for the service-connected 
lumbosacral strain is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5292, 5293, 
5295 (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected cervical 
strain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes  5285, 5287, 5290, 5293 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of the appealed claims 
(not to be construed, however, as shifting from the claimant 
to VA the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1998)), has been satisfied.  Id.

VA laws and regulations applicable to both matters on appeal:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue that is material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see, also, 38 C.F.R. 
§ 4.3 (1998).  In other words, when a veteran seeks benefits 
and the evidence is in relative equipoise, the law dictates 
that the veteran prevails.  This "unique standard of proof" 
is in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background:

At the outset, it must be noted that, despite the above 
holding by the Court in Francisco, the veteran's lack of 
cooperation with VA's efforts to secure evidence pertaining 
to the July 1987 MVA has forced the Board to include in this 
decision an account of the entire history of the service-
connected disorders of the lower back and neck, in order to 
attempt to determine, to the extent possible, the current 
severity of the two service-connected disorders of the spine 
and the degree to which the July 1987 MVA contributed, if it 
did, to the currently manifested disability.

The record shows that the veteran sustained an inservice 
cervical sprain, in December 1972, for the residuals of which 
he was service-connected in a July 1975 rating decision.  
Thereafter, the RO re-classified the service-connected 
disability in a March 1976 rating decision, to include the 
residuals of a lumbosacral strain.  Both disabilities are 
currently rated under Diagnostic Codes 5290 and 5295 of the 
Schedule, respectively, under which a 10 percent rating is in 
effect for the cervical strain, while a noncompensable rating 
is assigned for the lumbosacral strain.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5290, 5295 (1998).

All the medical evidence in the record that was produced 
before the July 1987 MVA reveals that the veteran's problems 
with his lower back and neck were rather minor.  In this 
regard, it is noted that, according to the report reflecting 
a December 1976/January 1977 VA hospitalization for an 
unrelated physical problem (an upper gastrointestinal 
bleeding secondary to alcohol gastritis and intake of 
aspirin), an examination of the veteran's hips, cervical and 
lumbar spines revealed no abnormalities.  Also, while at a 
June 1978 VA special orthopedic examination, the dorso-lumbar 
spine's motion was noted to be somewhat limited (with forward 
bending to 90 degrees, backward bending to 20 degrees and 
lateral bending and rotation to 30 degrees, bilaterally), the 
cervical spine was unrestricted in all directions, there were 
no abnormal curvatures of the spine and X-Rays obtained on 
that date failed to reveal any irregularity of the osseous 
structures and showed a normal lumbosacral angle and normal 
joint symphysis.

VA outpatient medical records dated in September 1986 reveal 
complaints of cephalgia, or headaches, secondary to the 
cervical pain, while a December 1986 VA outpatient medical 
record reveals objective findings of minimal spurs at the 
cervical spine's C4-C5 level and an impression of minimal 
degenerative joint disease (DJD) of the cervical spine.

As noted above, the record also shows that the veteran was 
involved in a MVA in July 1987.  This MVA apparently resulted 
in the worsening of the veteran's problems with his 
lumbosacral and cervical spines.  In this regard, it is noted 
that, according to a February/March 1990 VA hospitalization 
report, the veteran's lower back and neck symptoms had 
resolved until said accident, "where he re-injured his 
neck" and immediately after which the veteran started 
suffering from lower back pain, with radiation down the right 
posterior leg and the fourth great toe, in addition to a sore 
neck.  The veteran said, according to that report, that, ever 
since that accident, he had had bilateral hip pain, worsening 
with sitting, with numbness and tingling in both legs and 
calves.

Unfortunately, as noted earlier, the veteran has not 
cooperated with the RO's efforts to secure evidence 
pertaining to the MVA of July 1987 and, therefore, the record 
remains incomplete in terms of the medical evidence that was 
most likely produced in and immediately after the July 1987 
accident.  The medical evidence that is most chronologically 
close to July 1987 was produced more than two years after 
that date, in January 1990, when, according to notes written 
by a VA physician, the veteran had had no new problems since 
the last visit and now complained of "a little more pain," 
with numbness, in the left shoulder/arm region and in the 
left side of the neck.  This VA outpatient medical record 
also reveals that nerve conduction studies were normal and 
that an MRI study had revealed extradural low signal 
intensity consistent with disc extrusion centrally to the 
left, extending into the left foramina of C5-C6.

According to a February 1990 VA outpatient medical record 
reflecting a neurosurgery consultation, the veteran had a 
history of neck pain secondary to inservice ("1972") 
trauma, and also had had a MVA in 1987, when his vehicle was 
struck from the side, which brought upon lower back pain and 
an exacerbation of the neck pain, mostly on the left side.  
The left shoulder pain was worsened eight months prior to 
this consultation when the veteran was lifting weights.

VA outpatient medical records dated between 1990 and 1992 
reveal medical treatment mostly for complaints of cervical 
spine and left shoulder pain, with only a few incidents noted 
of low back pain, as well as the conduction of a C6-7 
laminectomy/diskectomy (also referred to as an anterior 
cervical diskectomy fusion, or "ACDF," in a February 1992 
record) in February 1990, with reportedly "good results."

A December 1992 VA radiology/nuclear medicine report shows 
that X-Rays of the veteran's lumbosacral spine revealed mild 
hypertrophic spurring at L1-L5, degenerative changes of the 
apophyseal joints between L4-S1 and no other significant 
abnormality.  The impression was listed as mild degenerative 
spondylosis.  

A December 1992 VA radiology/nuclear medicine report shows 
that X-Rays of the veteran's cervical spine revealed 
narrowing of the intervertebral disk spaces between C6 and 
C7, mild hypertrophic spurring at C6 and C7, bilateral 
foraminal encroachment at the levels between C6 and C7 and no 
other significant abnormality noted.  The impression was 
listed as lower cervical degenerative spondylosis, with disc 
disease and bilateral root encroachment.

According to the report of a December 1992 VA "spine" 
medical examination, the veteran said that he had been 
suffering from back and neck pain since the inservice 
accident of December 1972, that he started having multiple 
symptoms involving his head, neck, arms and lower back in the 
latter part of 1987, and that the February 1990 surgery had 
helped alleviate most of the symptoms, although he still had 
some pain and numbness in the left arm.

The above report also reveals that, on examination, there was 
no pathology in the neck, no pain or tenderness on palpation 
and normal ranges of motion except for some diminished range 
of motion on left flexion to 30 degrees rather than 40 
degrees.  Similarly, there was no gross pathology in the 
lumbar spine, no pain or tenderness on palpation, normal 
rotation, bilaterally, and only a diminished range of motion 
on forward flexion (to 80 degrees), backward extension (to 15 
degrees) and lateral flexion (to 25 degrees), bilaterally.  
The diagnoses were listed as cervical discogenic  disease, 
post operative, post traumatic arthritis, cervical vertebra, 
and osteoarthritis versus discogenic disease versus lumbar 
strain of the lumbosacral spine.

In a July 1993 statement, a private chiropractor stated that 
the veteran had been his patient since October 1984, that he 
suffered from neuralgia,  myalgia  and arthralgia  to several 
regions along the spine, especially the cervical and 
lumbosacral areas, that it was his impression that the 
veteran would experience accelerated DJD and that there was 
no reason to expect any major change in his clinical picture 
in the near future.

The veteran testified at an RO hearing that was conducted in 
December 1993, at which time he essentially restated his 
contentions of record to the effect that he currently 
suffered from cervical spine and back pain, as well as from 
muscle spasm and radiation of the cervical spine pain down 
the left arm, that the MVA of July 1987 "jammed something" 
in his back and caused his starting to suffer from sciatica,  
that, other than "very little" symptomatology, he no longer 
suffered from sciatica and that he believed that none of the 
problems that he currently had with his lower back and 
cervical spine had anything to do with the post-service MVA 
accident.

A January 1994 VA outpatient medical record reveals the 
results of a neurologic consultation that was conducted 
pursuant to the veteran's complaints of loss of consciousness 
("LOC").  This record also reveals, among the objective 
findings, the facts that the veteran had negative, or normal 
("5/5"), motor strength and an antalgic gait on the right 
side, and that he often used a cane secondary to lower back 
pain ("LBP").  It also contains the pertinent impression of 
radiculopathy  at the L5-S1 level, right-side discs, L3-L4 
and L4-L5 on the left, with consistent physical 
symptomatology.

Pursuant to the Board's remand of February 1997, two VA 
medical examinations were conducted in June 1997 and X-Rays 
and an MRI were also obtained in June and July 1997, 
respectively.  According to the report of the first of the 
two VA medical examinations of June 1997, the veteran 
reported problems with his lower back and cervical spine 
since the inservice accident of December 1972, and severe low 
back pain, with radiation down the right posterior leg and 
the fourth great toe, accompanied by neck pain, after the 
1987 MVA.  The examination of the cervical spine revealed, 
however, no posture abnormalities or fixed deformity, a 
moderate paravertebral muscle spasm, forward flexion to 25 
degrees, backward extension to 15 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 20 degrees, 
rotation to the left to 45 degrees and rotation to the right 
to 40 degrees, as well as objective evidence of discomfort in 
all movements, but most severe with backward extension and 
right lateral flexion and rotation.

The above report also shows that the examination of the 
lumbosacral spine revealed no posture abnormalities or fixed 
deformity, unremarkable musculature, forward flexion to 70 
degrees, backward extension from 20 to 28 degrees, lateral 
flexion to 20 degrees, bilaterally, rotation to the left to 
25 degrees, rotation to the right to 30 degrees and evidence 
of discomfort on all ranges of motion, but not as significant 
as in the cervical spine.  Neurologically, the lower 
extremities revealed patella and Achilles that were "2+/4, 
equal and symmetrical, bilaterally," with no evidence of 
significant muscle atrophy or significant sensory or motor 
loss and it was noted that a July 1995 lumbar spine X-Ray had 
revealed minimal degenerative spondylosis. The diagnosis was 
listed as degenerative disc disease (DDD) of the cervical 
spine with chronic lumbosacral strain, with radiculopathy, 
left lower extremity.

The report of the second of the above two VA medical 
examinations of June 1997 reveals complaints of upper back 
pain and occasional lower back pain, objective findings 
including no significant muscle atrophy, no sensory or motor 
loss, some slight muscle weakness in the right upper 
extremity, no significant loss of function in the cervical 
spine, although with evidence of severe degeneration at the 
C5-C6 level, with narrowing between C6 and C7, marked 
spondylosis associated with anterior spinal stenosis and mild 
spondylosis between C5 and C6.  It also reveals diagnoses of 
DDD of the cervical spine, with radiculopathy and chronic 
lumbar strain, as well as the following remarks from the 
subscribing physician:

As requested by the BVA remand.  We were 
asked to review the medical evidence of 
record especially that evidence dated 
immediately before and after [the] July 
1987 motor vehicle accident in order to 
be able to express and [sic] opinion as 
to the possible contribution if any of 
this accident to the worsening of the 
veteran's [service-connected] back 
disorder[s].  It is certainly felt at 
this time that the accident certainly 
contributed to [the] worsening of the 
cervical spine injury as it [was not] 
until three years after the accident that 
his spine worsened to the degree where it 
was necessary for him to have an anterior 
cervical fusion.

We were asked to specify ... [to] the 
extent possible which specific 
symptomatology or what percentage of the 
total post-accident worsening of each one 
of the two service connected disorders ... 
in his or her opinion [was] directly 
caused by the July 1987 accident as 
compared to the specific symptomatology 
or percentage of worsening only due to 
the natural progress of each service 
connected disorder.

At ... this time I feel I am unable to 
specify the specific percentage [that 
should be attributed to each].  It is 
certainly possible that the progression 
of the neck injury would have proceeded 
to that point which required surgery 
without ... the auto accident, but it is 
felt that the auto accident certainly 
increased the low back problem, but I 
cannot give a percentage.  The lumbar 
spine was also aggr[a]vated by the motor 
vehicle accident. 

The report of the June 1997 VA X-Rays reveals that there was 
mild hypertrophic spurring at L3 and L4, with no other 
significant abnormality, and vertebral bodies and interspaces 
that were otherwise essentially unrevealing.  The impression 
was listed as no significant abnormality of the lumbosacral 
spine.

The report of the July 1997 VA MRI of the veteran's head and 
neck area reveals an impression of mild marginal bony spur 
formations in the cervical vertebrae, with no evidence of 
disc herniation identified and partial fusion of the 
vertebrae at C5-6, and otherwise no evidence of disc 
herniation.

Analysis of the First Issue
Entitlement to a compensable disability evaluation for a 
lumbosacral strain:

As indicated earlier, the service-connected lumbosacral 
strain is currently rated as noncompensable under Diagnostic 
Code 5295 of the Schedule, which provides for such a rating 
when there are only slight subjective symptoms of lumbosacral 
strain.  The same rating is also warranted, under Diagnostic 
Code 5293, when there is evidence of a postoperative, but 
cured, intervertebral disc syndrome.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5293, 5295 (1998).

The Schedule provides for a 10 percent rating when there is 
evidence of slight limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); mild intervertebral 
disc syndrome (Diagnostic Code 5293); or lumbosacral strain, 
with characteristic pain on motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5295 
(1998).

A 20 percent schedular rating is warranted when there is 
evidence of moderate limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5293, 5295 (1998).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1998).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent schedular rating 
is warranted when there is evidence of residuals of a 
fractured vertebra, without cord involvement, but with 
abnormal mobility requiring neck brace or jury mast 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

A 100 percent (total) rating is warranted when there is 
evidence of the residuals of a fractured vertebra, with cord 
involvement and the veteran being bedridden or in need of 
long leg braces (Diagnostic Code 5285); or complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285, 5286 (1998).

As noted above, the veteran has complained of lower back pain 
and it has been shown that he suffers from some limitation of 
the motion of the lumbosacral spine, which is otherwise 
essentially normal, as per the most recent X-Rays.  It is 
therefore felt that the medical evidence supports a finding 
to the effect that there currently is evidence of slight 
limitation of the motion of the lumbosacral spine, mild 
intervertebral disc syndrome and lumbosacral strain, with 
characteristic pain on motion.  Unfortunately, it is not 
clear whether this additional disability is only due to the 
natural progression of the service-connected disorder, rather 
than to the post-service July 1987 MVA, even though one of 
the VA physicians who conducted one of the two VA medical 
examinations of June 1997 stated that the auto accident 
certainly increased and aggravated the low back problem.  
However, this physician was careful enough to also say that 
he could not provide percentages of the degrees to which the 
disorder was currently affected by the inservice incident and 
the post-service MVA and this, in the Board's opinion, raises 
a reasonable doubt as to the actual reason for the current 
pain and limitation of motion.

The Board is of the opinion that, since it has been medically 
impossible to differentiate between the current 
symptomatology that is exclusively due to the natural 
progression of the service-connected disorder and the 
symptomatology that is secondary to the post-service MVA, 
symptomatology that, if unrelated to the post-service MVA 
would warrant a 10 percent schedular rating under Diagnostic 
Codes 5292, 5293 and 5295, the evidence as to the actual 
reason for the additional disability is at least in 
equipoise.  Since the evidence is in equipoise, the Board 
must then resolve reasonable doubt in favor of the veteran 
and, accordingly, conclude that a 10 percent schedular rating 
is warranted in the present case.  To that extent, the 
benefit sought on appeal hereby is granted.

Analysis of the Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for a cervical strain:

As indicated earlier, the service-connected cervical strain 
is currently rated as 10 percent disabling under Diagnostic 
Code 5290 of the Schedule, which provides for such a rating 
when there is evidence of slight limitation of the motion of 
the cervical spine.  Higher ratings of 20 and 30 percent are 
warranted if there is evidence that the limitation of the 
motion of the cervical spine is moderate or severe, 
respectively.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5290 (1998).  

Additionally, ratings of 30 and 40 percent are warranted 
under Diagnostic Code 5287 of the Schedule if there is 
evidence of favorable or unfavorable ankylosis of the 
cervical spine, respectively, while ratings ranging between 
10 and 100 percent are warranted if the previously discussed 
criteria set forth in Diagnostic Codes 5285 and 5293 of the 
Schedule for such higher ratings are met.   See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5287, 5293 (1998).

The above medical evidence clearly reveals that the veteran 
currently complains of cervical spine pain and that he has 
some degree of limitation of motion of the cervical spine.  
It does not reveal, however, that the limitation of motion is 
moderate or severe, that the cervical spine is ankylosed, 
that there are residuals of a fractured vertebra or that 
there's an intervertebral disc syndrome that is currently at 
least moderate, with recurring attacks.  The pain and slight 
limitation of motion that have been objectively shown by the 
record to exist are felt to be adequately accounted for in 
the 10 percent rating that is currently in effect and any 
additional disability that could be thought of as operating 
in favor of a higher rating should be considered a likely 
sequela of the July 1987 MVA, in the absence of additional 
competent evidence sufficient to warrant at least a 20 
percent rating.

In view of the above, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 10 percent 
for the service-connected cervical spine strain have not been 
met and that, consequently, the claim for such benefit has 
failed and must be denied.

Final consideration regarding both matters on appeal:

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above two claims for increased ratings 
with the above mandates in mind but has found no basis for 
further action in that regard.


ORDER

1.  A 10 percent disability evaluation is granted for the 
service-connected lumbosacral strain, subject to the VA laws 
and regulations pertaining to the disbursement of VA funds.

2.  A disability evaluation in excess of 10 percent for the 
service-connected cervical strain is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The Court has defined "degenerative spondylosis" as the disintegration of the vertebrae.  See, Mense v. 
Derwinski, 1 Vet. App. 354, 355 (1991).
  According to the Court, "discogenic" means caused by derangement of an intervertebral disk."  See, 
Ferraro v. Derwinski, 1Vet. App. 326, 329 (1991).
  The Court has defined "neuralgia" as acute paroxysmal pain radiating along the course of one or more 
nerves, usually without demonstrable changes in the nerve structure.  See, Horowitz v. Brown, 5 Vet. 
App. 217, 224 (1993). 
  The Court has defined "myalgia" as muscular pain.  See, Hoag v. Brown, 4 Vet. App. 209, 211 (1993).
  The Court has defined "arthralgia" as pain in a joint.  See, Mykles v. Brown, 7 Vet. App. 372, 373 (1995).
  According to the Court, the term "sciatic" refers to the sciatic nerve, while the term "sciatica" is used to 
refer to a syndrome characterized by pain radiating from the back into the buttock and into the lower 
extremity along its posterior or lateral aspect, most commonly caused by the prolapse of the intervertebral 
disk and the term is also used to refer to pain anywhere along the course of the sciatic nerve.   See, Ferraro, 
at 329-330.
  "Radiculopathy" has been defined as any pathological condition of the nerve roots.  See, Kellar v. Brown, 6 
Vet. App. 157, 161 (1994).

